

Exhibit 10.13b - Form of Performance-based Restricted Stock Unit Terms
under the Ingevity Corporation 2016 Omnibus Incentive Plan




TERMS AND CONDITIONS
1.
Terms and Conditions: This grant of performance-based Restricted Stock Units is
made under the Ingevity Corporation 2016 Omnibus Incentive Plan, (the “Plan”),
and is subject in all respects to the terms of the Plan. All terms of the Plan
are hereby incorporated into these terms and conditions (the “Terms and
Conditions”) by reference. In the event of a conflict between one or more
provisions of these Terms and Conditions and one or more provisions of the Plan,
the provisions of the Plan shall govern. Each capitalized term not defined
herein has the meaning assigned to such term in the Plan.     

2.
Confirmation of Grant: Effective as of (Insert Grant Date) (the “Award Date”),
Ingevity Corporation (the “Company”) granted the individual whose name is set
forth in the notice of grant (the “Grantee”) performance-based Restricted Stock
Units with respect to a specified number of shares of Common Stock as set forth
in the Grantee’s notice of grant (the “PSUs”). By accepting the PSUs, the
Grantee acknowledges and agrees that the PSUs are subject to these Terms and
Conditions and the terms of the Plan.

3.
Stockholder Rights:

a.
Except as provided in Section 3(b) below, the Grantee will not have any
stockholder rights or privileges (including voting rights) with respect to the
shares of Common Stock subject to the PSUs until such shares of Common Stock are
actually issued and registered in the Grantee’s name in the Company’s books and
records.

b.
If the Company declares a cash dividend on its shares of Common Stock, on the
payment date of the dividend, the Grantee shall be credited with dividend
equivalents equal to the amount of such cash dividend per share of Common Stock
multiplied by the number of shares of Common Stock subject to the PSUs. The
dividend equivalents will be subject to the same terms regarding vesting and
forfeiture as the PSUs and will be paid in cash at the time(s) that the
corresponding shares of Common Stock associated with the PSUs are delivered (or
forfeited at the time that the PSUs are forfeited). Such cash payment will be
subject to withholding for applicable taxes.

4.
Automatic Forfeiture: The PSUs will automatically be forfeited and all rights of
the Grantee to the PSUs shall terminate under the following circumstances:

a.

Employment of the Grantee is terminated for Cause.

b.

Employment of the Grantee is terminated for “Poor Performance,” which for
purposes of these Terms and Conditions shall mean the continuing failure by the
Grantee to perform the Grantee’s duties in any material respect, as determined
in the sole discretion of the Company, provided, however, that the Grantee shall








--------------------------------------------------------------------------------




be given notice and an opportunity effectuate a cure as determined by the
Company in its sole discretion.
c.

The Grantee breaches any confidentiality, non-solicitation or non-competition
covenant set forth on the attached Exhibit B or in any restrictive covenants
agreement between the Grantee and the Company or an affiliate.

d.

The Committee requires recoupment of the PSUs in accordance with any recoupment
policy adopted or amended by the Company from time to time.

5.
Restrictive Covenants: By accepting the PSUs, the Grantee agrees to comply with
the confidentiality, non-solicitation and non-competition covenants set forth on
the attached Exhibit B. If the Grantee has a written restrictive covenants
agreement with the Company or an affiliate, the Grantee also agrees to continue
to comply with the obligations under such restrictive covenants agreement as a
condition of grant of the PSUs.

6.
Transferability: The PSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.

7.
Vesting: The PSUs, based on attainment of the performance goals set forth on the
attached Exhibit A (the “Performance Goals”) during the period beginning on
(Insert Beginning Vesting Date) and ending on (Insert Ending Vesting Date) (the
“Performance Period”), provided the Grantee continues to be employed by the
Company through the date on which the Committee certifies that the Performance
Goals have been attained. At the end of the Performance Period, the Committee
shall determine whether and to what extent the Performance Goals have been met
and shall certify attainment of the Performance Goals. The Committee shall have
the discretion to reduce (including to zero) the number of PSUs that would
otherwise vest upon attainment of the Performance Goals, based on such factors
as the Committee deems appropriate. In the event that the Performance Goals have
not been met, the PSUs shall automatically be forfeited and all rights of the
Grantee to the PSUs shall terminate. Except as otherwise provided below, if the
Grantee terminates employment prior to the date on which the Committee certifies
that the Performance Goals have been attained, the PSUs shall be cancelled and
all rights of the Grantee to the PSU Award shall terminate.

8.
Termination of Employment: If, following the first anniversary of the Award Date
and prior to the date on which the Committee Certifies the Performance Goals
have been attained, (i) the Grantee’s employment is terminated by reason of
death or Disability (as defined below), (ii) the Grantee’s employment is
terminated absent Cause or Poor Performance upon or following the date the
Grantee reaches Retirement Age (as defined below) or (iii) the Grantee’s
employment is involuntarily terminated without Cause or Poor Performance, the
Grantee shall earn a pro rata portion of the PSUs based on the achievement of
the Performance Goals as certified by the Committee following the end of the
Performance Period. The pro rata portion of the PSUs that vest shall be
determined by



2

--------------------------------------------------------------------------------




multiplying the number of PSUs earned based on attainment of the Performance
Goals, by a fraction, the numerator of which is the number of completed full
months from the Award Date to the date of the Grantee’s termination of
employment and the denominator of which is 36. The vested PSUs shall be settled
as described in Section 11 below. For purposes of this Award:
a.
“Retirement Age” means on or after age 55 (with 20 years of service) or age 65;
and

b.
“Disability” means permanently and totally disabled under the terms of the
Company’s qualified retirement plans.

9.
Leave of Absence: In the event that the Grantee is on an approved leave of
absence, the Grantee’s PSUs shall continue to vest in accordance with these
terms during his or her leave of absence, subject to the Committee’s discretion.

10.
Settlement: The PSUs shall be settled by delivery of one share of Common Stock
for each PSU earned based on the achievement of Performance Goals during the
Performance Period. The PSUs shall be settled as soon as practicable after the
date that the Committee certifies the Performance Goals have been achieved, but
in no event later than 60 days after such date. Notwithstanding the foregoing,
to the extent that the PSUs are subject to Section 409A of the Internal Revenue
Code, all such payments shall be made in compliance with the requirements of
Section 409A of the Internal Revenue Code.

11.
Change of Control: In the event of a Change in Control, Section 14 of the Plan
shall apply and Section 14 of the Plan shall supersede in all respects Sections
7, 8, 9 and 10 of these Terms and Conditions.

12.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the PSUs. The Grantee may
satisfy any tax withholding obligations arising upon the lapse of any risk of
forfeiture (including FICA due upon such lapse) and settlement of the PSUs by
(a) paying the cash necessary to satisfy the tax withholding by authorizing the
Company to either deduct such amount from the Grantee’s brokerage account or
withhold such amount through payroll, (b) authorizing the Company to withhold
shares of Common Stock otherwise issuable as part of the PSUs, (c) tendering
shares of Common Stock previously acquired to the Company, or (d) authorizing
the Company to sell a portion of shares of Common Stock otherwise issuable in
respect of the PSUs in an amount necessary to generate sufficient cash to
satisfy the tax withholding obligation. A grantee may satisfy any tax
withholding obligations arising upon the lapse of any risk of forfeiture
(including FICA due upon such lapse) as provided in clause (a) above or by
authorizing the Company to accelerate the vesting and withholding of the number
of shares of Common Stock subject to the PSUs required to satisfy such tax
withholding obligation. If the Company receives no instruction from the Grantee,
the tax withholding obligation shall be satisfied by withholding shares of
Common Stock otherwise issuable in respect of the Grantee’s PSUs. Any
withholding of shares of Common Stock shall not



3

--------------------------------------------------------------------------------




exceed the minimum applicable withholding tax rate for federal (including FICA),
state, local and foreign tax liabilities.
13.
No Right to Continued Employment. The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates employing the Grantee to terminate or change the terms of the
Grantee’s employment at any time for any reason, with or without cause. The
Grantee understands and agrees that the Grantee’s employment with the Company or
any of its affiliates is on an “at-will” basis.

14.
Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.

15.
Severability. In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.





4

--------------------------------------------------------------------------------





Exhibit B
Restrictive Covenants
By accepting the PSUs, the Grantee agrees to comply with the following terms:
Confidential Information
(a)For purposes of these Terms and Conditions, the term “Confidential
Information” shall mean information that the Company or any of its affiliates
owns or possesses, that the Company or its affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or its affiliates, that the Company or its
affiliates treat as proprietary, private or confidential, and that is not
generally known to the public. Confidential information includes, but is not
limited to, information that qualifies as a trade secret under applicable law.
The Grantee acknowledges that the Grantee’s relationship with the Company is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of the Company or its
affiliates.
(a)
    The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.
Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the 12 month period following
the Grantee’s termination of employment for any reason (the “Restricted
Period”), the Grantee shall not, directly or indirectly, (i) solicit, hire or
attempt to hire any employee of the Company or any of its affiliates as an
employee, consultant or independent contractor of the Grantee or any other
person or business entity for the purpose of providing services or products
competitive with those offered by the Company or any of its affiliates, or (ii)
solicit any employee, consultant or independent contractor of the Company or any
of its affiliates to change or terminate his or her relationship with the
Company or any of its affiliates for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
unless in each case, more than six months shall have elapsed between the last
day of such person’s employment or service with the Company or any of its
affiliates and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:
(i)
    solicit or do business with, or attempt to solicit or do business with, any


B-1

--------------------------------------------------------------------------------




customer with whom the Grantee had material contact, or about whom the Grantee
received Confidential Information within 12 months prior to the Grantee’s date
of termination for the purpose of providing such customer with services or
products competitive with those offered by the Company or any of its affiliates
during the Grantee’s employment with the Company or its affiliates, or
(ii)
    encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.
Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee will not, without the Company’s express written consent, in any
geographic area in which the Grantee had responsibility within the last two
years prior to the Grantee’s termination of employment where the Company or its
affiliates do business, directly or indirectly in the same or similar capacity
to the services the Grantee performed for the Company;
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.     
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit B:
(i)    The Grantee shall forfeit the outstanding PSUs (including PSUs that have
vested but not yet been settled), and the outstanding PSUs shall immediately
terminate, and
(ii)    The Company may in its discretion require the Grantee to return to the
Company any cash or Shares received upon distribution of the PSUs. The Committee
shall exercise the right of recoupment provided in this section (b) within one
year after the Company’s discovery of the Grantee’s breach of the covenants or
agreements contained in this Exhibit B. In


B-2

--------------------------------------------------------------------------------




addition, in the event of a breach or threatened breach of the restrictions in
this Exhibit B, the Company shall be entitled to preliminary and permanent
injunctive relief, in addition to any other remedies available to it, to prevent
such breach or threatened breach.
(b)    If any portion of the covenants or agreements contained in this Exhibit
B, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Exhibit B is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Exhibit B shall survive the
termination of the PSUs.




B-3